DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 3/11/2021, is acknowledged. Claim 4 is amended. Claim 8 is newly entered. Claims 5 and 7 are canceled. Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/4/2020. Claims 4 and 8 are thus currently pending in the application and under consideration for this office action.

The previous objections to the specification, has been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Interpretation
Regarding claim 4, the claim recites “and optionally one or more selected from Ni: 0.005% to 2.0%, Cu: 0.005% to 2.0%, B: 0.0001% to 0.0011%, Ca: 0.0001% to 0.0050%, REM: 0.0001% to 0.0050%, Sn: 0.01% to 0.50%, and Sb: 0.0010% to 0.10%”. The Examiner notes that as the claim recites that these are optionally included constituents, none are required to be present for a prior art reference to fulfill the claim, by the broadest reasonable interpretation of the claim language.
4 recites “the retained austenite having a C content of 0.10% to 0.50%”. The Examiner notes that no unit of percentage is disclosed in the claim. Thus, by the broadest reasonable interpretation of the claim limitation, any percentage, such as atomic percentage, mass percentage, weight percentage, etc. would read on the limitation. The Examiner respectfully recommends Applicant clarify what unit of percentage is used to measure C content within the retained austenite if Applicant does not wish for this interpretation of the claim to be used.

Claim Objections
Claim 4 is objected to because of the following informalities:
Regarding claim 4, the Examiner respectfully recommends Applicant amend the term “consists of” on line 4 to “consisting of” in order to correct a grammatical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0312326 (“Drillet”; of record) in view of JP 2002-294400 (“Kojima”; citing English machine translation of record) as evidenced by US 2014/0090755 (“Ueda”; of record).
4, Drillet teaches a high-strength galvanized steel sheet (Title; [0045]-[0046]) comprising: a steel sheet ([0001]) and a galvanized layer ([0045]-[0046]), wherein the steel sheet has a composition ([0016]-[0028]) and a steel microstructure ([0028]), the composition being compared to that of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It is noted that the composition of the instant claim is a closed composition – that is, no additional alloying elements may be present other than what is explicitly claimed.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of 
Regarding the difference in boron content between Drillet and the instant claim, it is noted that although there is no overlap between the boron content taught by Drillet and that of the instant claim, the endpoints of 0.0011 and 0.002 are close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Absent any showing of criticality or unexpected results by Applicant, a prima facie case of obviousness is maintained, in view of the close ranges of boron content taught by Drillet and claimed in the instant claim.
Moreover, from the composition taught by Drillet, it can be determined through calculation that the result of [Cr + Ti + Nb + Mo + V- Si] is bounded by the range of -0.23 to 0.36. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the range of [Cr + Ti + Nb + Mo + V- Si] derived from the composition taught by Drillet (-0.23 to 0.36) overlaps the range of [Cr + Ti + Nb + Mo + V- Si] permitted by the instant claim (0.015 to 0.600). Furthermore, it is noted by the Examiner that Drillet teaches specific embodiments which meet the claimed condition (see Drillet: Table 1, I1-I5, all of Drillet’s inventive examples satisfy the claimed condition).
It is noted that Drillet teaches composition in terms of weight percentage whereas the instant application claims composition in terms of mass percentage. The Examiner asserts that an ordinarily skilled artisan would be capable of converting between the two units, and would have expected the compositions to continue to overlap in the same manner once converted to the same unit.

The Examiner notes that the term “lower bainite” is analogous to “carbide-containing bainite”, whilst the term “low carbide containing bainite” is analogous to “upper bainite” or “carbide-free bainite”. Drillet teaches that the lower bainite contains rod-shaped carbides ([0032]), whilst also teaching that the low carbide containing bainite contains less than 100 carbides per surface unit of 100 square microns ([0032]). Drillet also teaches that the lower bainite always contains more than 100 carbides per surface unit of 100 square microns ([0114]). Thus, an ordinarily skilled artisan would appreciate that lower bainite is analogous to carbide-containing bainite as Drillet teaches that carbides are present in the lower bainite, and low carbide containing bainite is analogous to carbide-free bainite, as there is a maximum amount of carbides allowed to be present but no minimum.
Thus, the Examiner asserts that Drillet teaches 4-40% by area fraction of ferrite and carbide-free bainite (low carbide-containing bainite) in total, 40-95% by area fraction tempered martensite and carbide-containing bainite (lower bainite) in total, 4-20% by area fraction fresh martensite and retained austenite in total, and 0-5% by area fraction retained austenite, wherein the ferrite, carbide-free bainite (low carbide-containing bainite), fresh martensite, and the retained austenite constitute 8-60% by area fraction in total.
prima facie case of obviousness exists, as the microstructure taught by Drillet contains proportions of phases which overlap or encompass each and every claimed microstructure phase proportion of the instant claim.
Further, Drillet teaches that the galvanized layer which is disposed on the steel sheet has an Fe content of 7-12% ([0046]). Although Drillet does not specify what type of percentage this is, an ordinarily skilled artisan would appreciate it to be a weight percentage, consistent with the rest of the percentages taught by Drillet relating to composition. The Examiner asserts that an ordinarily skilled artisan would be capable of converting between weight and mass percentage, and would have expected the Fe content in the galvanized layer to continue to fall within the claimed amount once converted to the same unit.
Drillet does not explicitly teach an average grain size of the tempered martensite. However, Drillet does teach that the mean grain size of austenite grains, which are later transformed to other phases during quenching, is ideally comprised between 5 and 10 microns ([0185]). It is known in the art that a way to measure the average grain size of tempered martensite is to determine the equivalent circle diameter of prior-austenite grains, on the assumption that tempered martensite is the prior-austenite grains (see Ueda: [0029]). Under this assumption, an ordinarily skilled artisan would appreciate that Drillet teaches a steel sheet having tempered martensite with a mean (average) grain size of 5-10 microns, which falls within the claimed range of 5 to 20 microns.
Drillet does not explicitly teach the carbon content within the retained austenite.
Kojima teaches a high-strength steel sheet containing retained austenite ([0010]). Kojima teaches that the retained austenite has a carbon content of 1.2 mass% or less ([0028]). Further, Kojima teaches that this amount of carbon within the retained austenite is necessary for stabilizing 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kojima into Drillet and provide the retained austenite within the steel sheet with a carbon content of 1.2 mass% or less. Such a carbon content is sufficient to stabilize the austenite, but not so much as to result in excessive stress-induced transformation of the austenite when pulled at high speed.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the C content in the retained austenite taught by Drillet in view of Kojima (1.2 mass% or less) encompasses the claimed amount (0.10-0.50%) of the instant claim.
Regarding claim 8, Drillet teaches that the steel sheet has a tensile strength comprised between 1180 MPa and 1320 MPa ([0037]; [0168]). It is noted that this range of tensile strength does not overlap with the claimed range of 980 MPa to 1139 MPa, but the endpoints of 1139 MPa and 1180 MPa are close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Absent any showing of criticality or unexpected results by Applicant, a prima facie case of obviousness is maintained, in view of the close ranges of tensile strength taught by Drillet and claimed in the instant claim.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0273066 (“Sakakibara”; of record, previously cited as pertinent prior art) in view of US 2016/0312326 (“Drillet”; of record) and JP 2002-294400 (“Kojima”; citing English machine translation of record).
4, Sakakibara teaches a high-strength galvanized steel sheet ([0024]; [0070]; [0158], L 1-3) comprising: a steel sheet ([0025]) and a galvanized layer ([0070]; [0158], L 1-3), wherein the steel sheet has a composition ([0027]-[0047]) and a steel microstructure ([0047]), the composition being compared to that of the instant claim in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It is noted that the composition of the instant claim is a closed composition – that is, no additional alloying elements may be present other than what is explicitly claimed. Although Sakakibara teaches that Mg may also be present in the taught steel sheet, in an amount of 0-0.01 mass% ([0043]), the Examiner asserts that as Mg may be present in amounts of 0 mass%, this does not prevent Sakakibara from reading on the closed composition of the instant claim.
not including 0% ([0035]). However, it is noted that Sakakibara teaches that the content of O is desirably suppressed, as O forms oxides to deteriorate formability ([0146]). Sakakibara only teaches that 0% is not included as setting the content of O to less than 0.001% is not preferable economically ([0146], L 5-7). However, it is noted that economic infeasibility would not discourage one or ordinary skill from seeking the benefits purported by Sakakibara (MPEP 2145 VII). The Examiner asserts that from this disclosure, an ordinarily skilled artisan would both a) consider O to be an incidental impurity in the steel taught by Sakakibara, and b) would seek to eliminate O content in the steel, as Sakakibara teaches that O undesirably forms oxides to deteriorate formability. As such, the O content does not prevent Sakakibara from reading on the closed composition of the instant claim, which includes incidental impurities.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Sakakibara either falls within, overlaps, or encompasses each and every claimed elemental range of the instant claim.
Moreover, from the composition taught by Sakakibara, it can be determined through calculation that the result of [Cr + Ti + Nb + Mo + V- Si] is bounded by the range of -2.49 to 3.9. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the range of [Cr + Ti + Nb + Mo + V- Si] derived from the composition taught by Sakakibara (-2.49 to 3.9) encompasses the range of [Cr + Ti + Nb + Mo + V- Si] permitted by the instant claim (0.015 to 0.600). Furthermore, it is noted by the Examiner that 
Further, Sakakibara teaches that the steel microstructure comprises, in volume fraction, 90% or more of tempered martensite and/or lower bainite ([0047], L 3-4; [0106]), and 10% or less in total of ferrite, fresh martensite, upper bainite, pearlite, and retained austenite ([0107]).
The Examiner notes that the term “lower bainite” is analogous to “carbide-containing bainite”, whilst the term “upper bainite” is analogous to “carbide-free bainite”. Sakakibara teaches that the lower bainite contains iron-based carbides within the bainite ([0049]; [0104]), whilst also teaching that carbides do not form within upper bainite; rather, they may form between laths ([0110]). Thus, an ordinarily skilled artisan would appreciate that lower bainite is analogous to carbide-containing bainite as Sakakibara teaches that carbides are present in the lower bainite, and upper bainite is analogous to carbide-free bainite, as carbides do not form within; rather, they are only present between laths.
Thus, the Examiner asserts that in language analogous to the instant claim, Sakakibara teaches 0-10% by volume fraction of ferrite and carbide-free bainite (upper bainite) in total, 90-100% by volume fraction tempered martensite and carbide-containing bainite (lower bainite) in total, 0-10% by volume fraction fresh martensite and retained austenite in total, and 0-10% by volume fraction retained austenite, wherein the ferrite, carbide-free bainite (upper bainite), fresh martensite, and the retained austenite constitute 0-10% by volume fraction in total.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the microstructure taught by Sakakibara contains proportions of phases 
It is noted by the Examiner that Sakakibara teaches microstructure in terms of volume fraction, whereas the instant claim is in terms of area fraction. An ordinarily skilled artisan would have expected that the values would continue to overlap in a similar manner if converted to equivalent units, as Sakakibara teaches, for example, that in order to obtain a volume fraction, area fractions are measured, which are then set as the volume fractions ([0115]).
Further, Sakakibara teaches that the effective crystal grain diameter of the tempered martensite is 10 microns or less ([0048]; [0097], L 9-11). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the effective crystal grain diameter of the tempered martensite taught by Sakakibara (10 microns or less) overlaps with the average grain size of the tempered martensite as claimed (5 to 20 microns).
Sakakibara is silent as to an exact Fe content of the galvanized layer. The Examiner notes that Sakakibara does teach that the galvanized layer may contain Fe generally, however ([0158], L 7-10).
Drillet teaches a high-strength steel sheet (Title; [0045]-[0046]) having a composition ([0016]-[0028]) substantially similar to that of both Sakakibara and the instant claim. Drillet teaches that the steel sheet includes a galvanized layer ([0045]-[0046]). Further, Drillet teaches that the galvanized layer has an Fe content of 7-12% ([0046]). Although Drillet does not specify what type of percentage this is, an ordinarily skilled artisan would appreciate it to be a weight percentage, consistent with the rest of the percentages taught by Drillet relating to composition.
prima facie case of obviousness is established.
Further, the Examiner asserts that an ordinarily skilled artisan would be capable of converting between weight and mass percentage, and would have expected the Fe content in the galvanized layer to continue to fall within the claimed amount once converted to the same unit.
Sakakibara does not explicitly teach the carbon content within the retained austenite.
Kojima teaches a high-strength steel sheet containing retained austenite ([0010]). Kojima teaches that the retained austenite has a carbon content of 1.2 mass% or less ([0028]). Further, Kojima teaches that this amount of carbon within the retained austenite is necessary for stabilizing the austenite – at greater C levels, more than half of the retained austenite is transformed when pulled at high speed ([0028]).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the C content in the retained austenite taught by Sakakibara in view of Kojima (1.2 mass% or less) encompasses the claimed amount (0.10-0.50%) of the instant claim.
Regarding claim 8, Sakakibara teaches that the steel sheet has a tensile strength of 980 MPa or more ([0025]). 
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the tensile strength range taught by Sakakibara (980 MPa or more) encompasses the range of the instant claim (980-1139 MPa).

Response to Arguments
Applicant’s remarks filed 3/11/2021 are acknowledged and have been fully considered. Applicant has argued that the amendments to independent claim 1 distinguish over the prior art combination of record, as Drillet fails to disclose, teach, or suggest a composition consisting of the elements claimed in instant claim 1. 
The Examiner disagrees, and notes that Drillet indeed does teach these same elements in the taught composition of the alloy, which Applicant has cited at [0017]-[0028]. The Examiner prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Absent any showing of criticality or unexpected results by Applicant, a prima facie case of obviousness is maintained, in view of the close ranges of boron content taught by Drillet (0.002-0.004 wt%) and claimed in the instant claim (0.0001-0.0011 mass%).
Applicant argues further that the as-filed disclosure of the instant application provides evidence of unexpected results and the criticality of the claimed C, Si, and Mn contents, as well as the claimed range of the expression [Cr + Ti + Nb + Mo + V – Si]. The Examiner respectfully disagrees.
The Examiner notes that in order to support an argument for criticality or unexpected results, the data proffered and relied upon must demonstrate that upon change of a variable (in the instant case, for example, the C, Si, or Mn content, or the [Cr + Ti + Nb + Mo + V – Si] value) across a lower or upper boundary of a claimed range, there is an unexpected effect that occurs, such as a dramatic increase or decrease of a property (in the instant case, for example, a quantifiable increase or decrease in tensile strength or the properties associated with bendability, spot weld crack resistance, stretch-flangeability, or axial compression stability), which increases or decreases in a manner that would not have been expected from what is already known in the prior art. On the other hand, if data provided only shows a gradual or linear increase or decrease in properties as a result of a variable crossing a claimed boundary, such a result would serve as an not unexpected; rather, such a case would have simply been the result of optimizing variables to obtain the desired set of properties.
Taking a look at the instant application, it is noted that the data provided in Tables 1-3 is not sufficient to show a dramatic increase or decrease in properties such that the currently claimed ranges of C, Si, Mn, and [Cr + Ti + Nb + Mo + V – Si] are critical or demonstrate unexpected results. One such deficiency of the cited data is that some properties which are relied upon in Applicant’s arguments, such as bendability, spot weld crack resistance, and axial compression stability, are simply rated as “good” or “poor”. The Examiner asserts that it cannot be determined if the properties associated with bendability, spot weld crack resistance, and axial compression stability increase or decrease dramatically in a way which would not be expected from the prior art, from a simple rating of “good” or “poor”.
Applicant argues further that newly entered claim 8 distinguishes over the prior art of record, as Drillet teaches a tensile strength range of 1180 to 1320 MPa, which is “significantly lower” than the claimed range of 980 to 1139 MPa. The Examiner respectfully disagrees, and notes that that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Absent any showing of criticality or unexpected results by Applicant, a prima facie case of obviousness is maintained, in view of the close ranges of tensile strength taught by Drillet and claimed in the instant claim, which are only 41 MPa apart.
Even further, the Examiner has presented new grounds of rejection, incorporating the Sakakibara reference, previously cited as pertinent prior art in the Non-Final Rejection mailed 1/21/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.C.A./Examiner, Art Unit 1735  

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735